DETAILED ACTION
Status of the Claims
	This office action is in response to Applicant's communication received on January 4, 2019.  Claims 19-38 are pending, have been examined and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "401" and "402" have both been used to designate the “IM server” in Figure 10.  As best understood in view of the specification (See e.g., Spec [0078]), item 401 in Figure 10 should be labeled as the “IM terminal”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/4/2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Regarding Claims 19, 26 and 33:    The portion of the limitation which recites “for acquiring a second validation code”, found in the “displaying a validation interface” step, is merely a recited intended use of why the validation interface is displayed.  Applicant is not positively reciting a step where a second validation code is acquired.
	The portion of the limitation which recites “wherein the third-party system validates the second validation code against the first validation code, and upon successful validation, transfers the total value of the one or more objects from the first account to an account of the second subject to generate an order processing result”, found in the “transmitting a second validation code” step, is merely a recited intended use of why the second validation code is transmitted to the third-party system.  For example, Applicant is not positively reciting a step where the third-party system validates the second validation code.  Examiner additionally notes that, with respect to claims 26, the third-party system is not part of the claimed device, accordingly, any actions performed by the third-party system would be outside the scope of the claim.
See MPEP 2103 C and 2111.04.  Simply because these limitations recite something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  
	The phrase “the first account being an account which the first subject registers with a third-party system”, found in the acquiring a first account step, is non-functional descriptive material as it only describes, at least in part, details about the account (e.g., where the account may be registered), however, the fact that the account may be registered with a particular entity fails to affect how any of the positively recited steps are performed.  For example, the first account is not acquired differently simply because it is registered with the third-party system, and Applicant is not positively reciting any steps performed by the third-party system (e.g., registering, by the third-party system, the first account; verifying, by the third-party system, that the first account is registered; etc.).  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Regarding Claims 21, 28 and 35:  The phrase “the second account being an account which the first subject registers with the IM server”, found in the sending step, is non-functional descriptive material as it only describes, at least in part, details about the second account (e.g., where the account may be registered), however, the fact that the second account may be registered with a particular entity fails to affect how any of the positively recited steps are performed.
	The portion of the limitation which recites “wherein the third-party system establishes a mapping relationship between the first account and the second account related to the first subject”, 
Regarding Claims 22, 29 and 36:  The phrase “the second account being an account which the first subject registers with the IM server”, found in the generating and sending step, is non-functional descriptive material as it only describes, at least in part, details about the second account (e.g., where the account may be registered), however, the fact that the second account may be registered with a particular entity fails to affect how any of the positively recited steps are performed.	The phrase “wherein the third-party system acquires the second account according to a stored mapping between the first account and the second account”, found in the receiving step, is non-functional descriptive material as it only describes, at least in part, details how the one or more accounts are acquired, however, the particular manner the accounts are acquired fails to affect how any of the positively recited steps are performed, including the receiving of the first account.
Regarding Claims 23, 30 and 37:  The phrase “the ID of the order data included the call request message is encrypted under a first encryption key and obtained by the object terminal from a background server related to the second subject” is non-functional descriptive material as it only describes, at least in part, details about format of the ID of the order data (i.e. encrypted format) and where the object terminal obtained the ID of the order data from, however, neither the format of the ID of the order data nor the initial source of the ID of the order data affects how any of the positively recited steps are performed.  For example, the IM terminal does not receive the ID of the order data in a different manner merely because the ID of the order data is encrypted and/or from a particular source.
Regarding Claims 25 and 32:  The phrase “the express processing interface further includes the first account, the total value of the one or more objects, and a name of the second subject” is non-functional descriptive material as it only describes, at least in part, the contents of the express process interface.  The fact that the express process interface displays/includes this particular information fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 19, 26 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 respectively, of U.S. Patent No. 10,210,491. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1, 9 and 17 of U.S. Patent No. 10,210,491 differ from the claimed invention (i.e. claims 19, 26 and 33) since they further recite additional claim limitations pertaining to actions performed by the IM server and the third-party system, however, it would have been obvious to a person of ordinary skill in the art to modify claims 1, 9 and 17 of U.S. Patent No. 10,210,491 by removing these additional elements from the claim(s).  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding Claims 19, 21-26, 28-33 and 35-38:  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Here, the term “terminal”, as in “instant messenger (IM) terminal” and “object terminal”, used throughout claims 19, 21-26, 28-33 and 35-38 is used in a manner that makes the IM terminal and object terminal appear to be some sort of software, or program, in a device, while the accepted meaning of terminal is “an input/output (I/O) device for a computer” or “any entrance or exit node for input or output.”  See “Terminal” definition (https://www.pcmag.com/encyclopedia/term/terminal).  Accordingly, the claim(s) are using the term in a manner that is inconsistent with its accepted meaning.  The term “terminal”, as in “instant messenger (IM) terminal” and “object terminal”, is indefinite because the specification does not clearly redefine the term.  That is, Applicant’s specification never indicates what a terminal, IM terminal and/or object terminal comprises, rather, Applicant’s disclosure merely provides a general statement that “some or all components of various embodiments of the present invention each are, individually and/or in combination with at least another component, implemented using one or more software components, one or more hardware components, and/or one or more combinations of software and hardware components.” Specification [0084].  Since the disclosure fails to properly define the term “terminal” the scope of the claimed invention is unclear.

	Regarding Claims 19, 26 and 33:  Claim 19 recites, in part, “sending, by the IM terminal of the device, the first account and the user password related to the first subject and the ID of the order data to the third-party system via an IM server, the IM terminal being logged onto the IM server.”  The scope of this limitation is unclear because it is unclear/unknown how sending information “via an IM server” affects the positively recited step of sending, if at all.  For example, it is unclear if the IM terminal must send the data/information in a particular manner in order for the information to be routed/forwarded to the third-party system, or if the IM terminal merely sends the data/information to the IM server and the IM server, not the IM terminal, is programmed to forward/send specific data/information to the third-party system, or something else altogether.  Based on the claim language, there appears to be a reasonable question as to who actually sends the data/information to the third-party system (e.g., does the IM terminal send to the third-party system or does the IM server send to the third-party system?).  As currently drafted, Examiner contends that there would be a reasonable interpretation that the data/information is sent to the IM server for the intended use/purpose of subsequently sending the data/information to the third-party system.  
	It is also unclear/unknown what significance, if any, “the IM terminal being logged onto the IM server” has on the positively recited step(s) (e.g., the sending step).  For example, it is unclear if being logged onto the IM server is a requirement in order for data to be sent to the IM server, to the third-party system, or both.  As currently recited, there is no clear indication that being logged onto the IM server alters how any of the positively recited steps are performed.  Accordingly, the phrase “the IM terminal being logged onto the IM server” appears to be nothing more than non-functional descriptive material describing the sign-in status of the IM terminal with respect to the IM server.  Examiner notes 
	Independent claims 26 and 33 recite a substantially similar limitation and contain the same issues described above with respect to claim 19, accordingly, claims 26 and 33 are also rejected under 35 U.S.C. 112(b) for the same reasons and rational.  Claims 20-25, 27-32 and 34-38 are also rejected based upon their dependency to claim 19, 26 or 33.

	Regarding Claim 26:  Claim 26 recites, in part, “A device for paying for one or more objects purchased by a first subject and sold by a second subject, comprising: a memory; and one or more processors coupled to the memory and configured to execute an instant messenger (IM) terminal and an object terminal, wherein the one or more processors are configured to: […].”  The scope of this claim is unclear because it is unknown what relationship, if any, the IM terminal and object terminal have to the claimed device.  As best understood in view of the language in the claim, it appears that the IM terminal and object terminal are software instructions since they are executed by the one or more processors, however, there is no indication that the IM terminal or object terminal are part of the claimed device (i.e. part of the claimed invention).  For example, there is no indication that the IM terminal and/or object terminal are stored in the memory.  The claim is also unclear because the claim recites that the one or more processors are configured to perform [all] the steps of the claim, yet there are several steps recited in the claim that are indicated as being performed “by the IM terminal.”  Accordingly, it is unclear who is actually performing these steps, and if the IM terminal is performing these steps it is unclear if those steps are part of the claimed invention.  In order to further prosecution, Examiner has interpreted the IM terminal and object terminal as being software instructions stored in 

	Regarding Claim 33:  Claim 33 recites, in part, “A non-transitory computer readable storage medium storing programming instructions for paying for one or more objects purchased by a first subject and sold by a second subject, wherein the programming instructions cause one or more data processors to execute an instant messenger (IM) terminal and an object terminal, and further cause one or more data processors to: […].”  The scope of this claim is unclear because it is unknown what relationship, if any, the IM terminal and object terminal have to the programming instructions and/or the claimed invention.  As with claim 26 it appears that the IM terminal and object terminal are software instructions since they are executed by the one or more data processors, however, there is no indication that the IM terminal or object terminal are part of the programming instructions or the claimed invention.  Since the relationship between the IM terminal, the object terminal and the programming instructions is unclear, it is unclear whether the programming instructions, IM terminal and/or object terminal are executed in order to perform the steps of the claim.  The claim is also unclear because the claim recites that the one or more data processors perform [all] of the steps of the claim, yet there are several steps recited in the claim that are indicated as being performed “by the IM terminal.”  Accordingly, it is unclear who is actually performing the steps of the claim (e.g., the processors, the IM terminal, the programming instructions, a combination of these, or something else altogether).  In order to further prosecution Examiner has interpreted the IM terminal and object terminal as software instructions which are part of the programming instructions executed by the one or more data processors.  Claims 34-38 are also rejected under 35 U.S.C. 112(b) based on their dependency to claim 33.

	Regarding Claims 24-25, 31-32 and 38:  Claims 24-25, 31-32 and 38 are generally narrative and indefinite, failing to conform with current U.S. practice.  
	The steps that make up the method must be clearly and positively recited.  As currently drafted it is unclear if the limitations in these claims is merely providing non-functional descriptive material, an intended use of the data, or if the limitations in these claims are reciting additional steps that are part of the claimed method.  As best understood, these limitations are not reciting additional steps that are part of the claimed method, rather, the limitations are merely providing descriptive material describing the state/format of the data and/or how the data will be used by another device once it is received.
	The structure which goes to make up the device and the steps performed by that device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  As currently drafted, independent claim 26 claims a device, yet dependent claims 31 and 32 recite steps/actions performed by devices other than the claimed device (e.g., a background server, a third server, an express processing interface).  It is unclear if these additional devices are part of the claimed device (e.g., part of a system), or if claims 31 and 32 are describing steps that are outside the scope of the claimed invention because they are not performed by the claimed device.  As best understood, the background server, third server, and express processing interface were never indicated as being part of the claimed device, accordingly, any actions performed by these devices is outside the scope of the claimed invention. 
Similarly, it is unclear if the limitations recited in claim 38 are part of the programming stored on the claimed storage medium or if these limitations are merely providing non-functional descriptive material and/or an intended use of the data.  For example, independent claim 33 indicates that the programming instructions are executed by one or more data processors, yet the steps in claim 38 are performed by a background server, a third server and/or third-party system.  Accordingly, as best 

Regarding Claims 24, 31 and 38:  Claim 24 recites the limitation “the first decrypted data sent by the IM terminal” as in “the first decrypted data sent by the IM terminal and received by the third server is encrypted under the second encryption key.”  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis also makes the claim unclear because claim 23, which claim 24 depends upon, recites “a first decrypted data”, however the first decrypted data in claim 23 is not sent by the IM terminal.  The IM terminal in claim 19 does send the first account, the user password related to the first subject and the ID of the order data to the third-party system, however, it is unclear which of this data/information, if any, makes up “the first decrypted data sent by the IM terminal.”  Dependent claims 31 and 38 recite the same limitations contained in claim 24 and contain the same antecedent basis issue, accordingly, claims 31 and 38 are also rejected under 35 U.S.C. 112(b) for the same reasons and rational explained above.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 19 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 19 recites:
	receiving, by an instant messenger (IM) terminal of the device, a call request message from an object terminal of the device, the call request message carrying an identification (ID) of order data associated with the one or more objects, the order data including at least a total value of the one or more objects and an ID of the second subject;
	acquiring, by the IM terminal of the device, a first account and a user password related to the first subject, the first account being an account which the first subject registers with a third-party system;
	sending, by the IM terminal of the device, the first account and the user password related to the first subject and the ID of the order data to the third-party system via an IM server, the IM terminal being logged onto the IM server;
	receiving, by the device, a first validation code corresponding to the first subject generated and sent by the third-party system;
	displaying a validation interface of the IM terminal, the validation interface including an input box for acquiring a second validation code;
	transmitting, by the IM terminal, a second validation code acquired through the input box of the validation interface and the first account to the third-party system, wherein the third-party system validates the second validation code against the first validation code, and upon successful validation, transfers the total value of the one or more objects from the first account to an account of the second subject to generate an order processing result; and
	receiving and displaying, by the IM terminal, the order processing result generated by the third-party server and forwarded by the IM server.
Here the claims are directed to the abstract idea of collecting, transmitting and displaying information that is needed for a transaction between two subjects.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial interaction (e.g. a transaction between two subjects) and/or a fundamental economic practice (e.g., transaction processing).  The Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear the claims (e.g., claim 19) focuses on an abstract idea, and not on any improvement to technology and/or a technical field.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  It is also noted that, the performance of the one or more process steps using a generic computer component (e.g., a terminal, a device, an interface, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
See MPEP 2106.05(f).  There is no indication in the claim(s) that the use of these various computing components leads to an improvement in their functioning, or an improvement to any other technology or technical field.  See MPEP 2106.05(a).  When considered as an ordered combination, the additional elements add nothing that is not already present when the additional elements are considered separately.  Independent claim 26 recites the additional elements of:  a device comprising a memory, and one or more processors coupled to the memory and configured to execute an instant messenger (IM) terminal and an object terminal; an IM server which the IM terminal is logged onto; and a validation interface of the IM terminal.  Independent claim 33 recites the additional elements of:  a non-transitory computer readable storage medium storing programming instructions; one or more data processors; an instant messenger (IM) terminal; an object terminal; an IM server which the IM terminal is logged onto; and a validation interface of the IM terminal.  As with the computing components recited in claim 19, the computing components recited in claims 26 and 33 are also recited at a high-level of 
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing components (e.g., a device, IM terminal, object terminal, IM server, validation interface, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.	Therefore, claims 19, 26 and 33 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 20-25, 27-32 and 34-38 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Dependent claims 20, 27 and 34 provide non-functional descriptive material describing when a validation is deemed to be successful, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	Dependent claims 21, 28 and 35 refine the abstract idea by displaying and collecting additional information needed for the transaction, however, these claims fail to include any new additional 
	Dependent claims 22, 29 and 36 further refine the abstract idea by describing additional messages that are generated and exchanged as part of the transaction process, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 23, 30 and 37 provide non-functional descriptive material describing the format and source of the ID of the order data.  Claims 23, 30 and 37 also refine the abstract idea by describing that the ID of the order data (i.e. part of the transaction information) is decrypted, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 24, 31 and 38 provide non-functional descriptive material describing the prior format of the ID of the order data and the format of the first decrypted data.  Claims 24, 31 and 38 also refine the abstract idea by describing that the first decrypted data is decrypted by the third-party system, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 25 and 32 provide non-functional descriptive material describing why the call request message was received, and non-functional descriptive material describing the contents of an interface.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 19-22, 25-29 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi (US 2013/0013499 A1) in view of Estrada et al. (US 2012/0215658 A1) (“Estrada”).Regarding Claims 19, 26 and 33:  Kalgi discloses:
	Claim 19: A method for paying for one or more objects purchased at a device of a first subject and sold by a second subject, the method comprising:
	Claim 26:  A device (referred to by Kalgi as a client, client device, customer device, consumer device) for paying for one or more objects purchased by a first subject and sold by a second subject, comprising:
a memory (See at least Kalgi [0036]; [0051] “client's memory”; [0152]; Fig. 1 item 102b); and
one or more processors coupled to the memory and configured to execute an instant messenger (IM) terminal and an object terminal (See at least Kalgi [0028]; [0033]; [0152] “central processing unit ("CPU(s)" and/or "processor(s)"”; Fig. 1 item 102b), wherein the one or more processors are configured to:
	Claim 33:  A non-transitory computer readable storage medium storing programming instructions for paying for one or more objects purchased by a first subject and sold by a second subject, wherein the programming instructions cause one or more data processors to execute an instant messenger (IM) terminal and an object terminal, and further cause one or more data processors to:
receiving, by an instant messenger (IM) terminal of the device, a call request message from an object terminal of the device, the call request message carrying an identification (ID) of order data associated with the one or more objects, the order data including at least a total value of the one or more objects and an ID of the second subject (See at least Kalgi [0039-0041]; [0051-0053]; Fig. 3.  Where an instant messenger (IM) terminal (i.e. payment/wallet application) of the device (i.e. client) receives a call request message (i.e. purchase information message) from an object terminal (i.e. web browser shopping application) of the device (i.e. client), the call request message carrying an identification (ID) of order data associated with the one or more objects (i.e. the unique ID and/or description of the item being purchased), the order data including at least a total value of the one or more objects (i.e. the purchase price) and an ID of the second subject (i.e. unique ID of the merchant that should receive payment).);
acquiring, by the IM terminal of the device, a first account and a user password related to the first subject, the first account being an account which the first subject registers with a third- party system (See at least Kalgi [0029-0030]; [0035]; [0039-0042]; [0054-0055]; Figs. 1 and 3. Where the IM terminal (i.e. payment/wallet application) of the device (i.e. client) acquires a first account (i.e. a selection of which payment method/payment account number will be used) and a user password related to the first subject (i.e. password associated with the E-Wallet), the first account being an account which the first subject registers with a third-party system (i.e. an account registered with the E-Wallet Checkout Platform (EWCP) provider).);
sending, by the IM terminal of the device, the first account and the user password related to the first subject and the ID of the order data to the third-party system (See at least Kalgi [0029-0030]; [0035]; [0037-0042]; [0054-0059]; Figs. 1 and 3. Where the IM terminal (i.e. payment/wallet application) of the device (i.e. client) sends (i.e. provides) the first account (i.e. selection of which payment method/payment account number will be used) and the user password related to the first subject (i.e. password associated with the E-Wallet) and the ID of the order data (i.e. the unique ID and/or description of the item being purchased) to the third-party system (i.e. to the EWCP provider).)
upon successful validation, [the third-party system] transfers the total value of the one or more objects from the first account to an account of the second subject to generate an order processing result (See at least Kalgi [0030]; [0038]; [0044-0045]; [0050]; [0060-0061]; [0099-0100]; [0185].  Where upon successful validation (i.e. upon verifying payment information), the third-party system (i.e. EWCP provider) transfers the total value of the one or more objects (i.e. the purchase price) from the first account (i.e. from the user account, e.g., the users selected payment method/payment account number) to an account of the second subject (i.e. to a merchant account) to generate an order processing result (i.e. to generate a confirmation).); and
receiving and displaying, by the IM terminal, the order processing result generated by the third-party server and forwarded by the IM server (See at least Kalgi [0030]; [0038]; [0045]; [0050]; [0060-0061].  Where the IM terminal (i.e. payment/wallet application [on the client]) receives and displays the order processing result generated by the third-party server and forwarded by the IM server (i.e. receives and displays a confirmation (e.g., in the form of a receipt) generated by the EWCP provider).).
	Kalgi discloses that an Electronic Wallet Checkout Platform (EWCP) provider may verify a users’ authentication and/or authorization information prior to allowing a user to use an E-Wallet.  Kalgi [0029-0030].  Kalgi further discloses that the E-Wallet may challenge the user with a password login/dialog box prior to displaying information and/or prior to allowing a single click purchase.  Kalgi [0035].  Kalgi indicates that the client may challenge the user in a variety of ways, for example, the user may be required to enter login information, answer a challenge question, submit a voice/biometric signature, provide a digital certificate, enter into a video call for verification purposes, and/or the like.  Kalgi [0051].  However, Kalgi does not explicitly disclose but Estrada teaches:
receiving, by the device, a first validation code corresponding to the first subject generated and sent by the third-party system (See at least Estrada [0040-0041]; [0043-0046].  Where the device (i.e. the buyer’s registered device) receives a first validation code (i.e. secret code) corresponding to the first subject (i.e. buyer) generated and sent by the third-party system (i.e. generated and sent by the third party payment platform).);
displaying a validation interface of the IM terminal, the validation interface including an input box for acquiring a second validation code (See at least Estrada [0040-0041]; [0043-0047]; Fig. 4.  Where a validation interface (i.e. screen prompting the buyer to enter the secret code, e.g., item 100B in Fig. 4) of the IM terminal (i.e. of the portion of software running on the buyer’s registered device) is displayed, the validation interface including an input box (See the PIN input box in item 100B of Fig. 4) for acquiring a second validation code (i.e. the code that the buyer enters into the interface).);
transmitting, by the IM terminal, a second validation code acquired through the input box of the validation interface and the first account to the third-party system, wherein the third-party system validates the second validation code against the first validation code, and upon successful validation, transfers the total value of the one or more objects from the first account to an account of the second subject to generate an order processing result (See at least Estrada [0032]; [0040-0041]; [0043-0047].  Where the IM terminal transmits a second validation code acquired through the input box of the validation interface (i.e. the code that the buyer enters into the interface) and the first account (i.e. buyer account, e.g., “John Doe” seen at the top of item 100B in Fig. 4) to the third party system (i.e. third party payment platform), wherein the third-party system validates the second validation code against the first validation code (i.e. determine whether the buyer has entered the correct secret code), and upon successful validation (i.e. upon the correct secret code being entered), transfers the total value of the one );
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalgi’s method of using authentication and/or authorization information prior to using an E-Wallet, to include the teachings of Estrada, in order to offer an online fraud reduction mechanism that is quick, intuitive, and simple (Estrada [0005]).
	Additionally, Kalgi does not explicitly disclose where the information sent by the IM terminal of the device (i.e. the first account, the user password related to the first subject, and the ID of the order data) is sent via an IM server [to the third-party system], the IM terminal being logged onto the IM server.  That is, although Kalgi discloses the sending of the first account (i.e. selection of which payment method/payment account number will be used), the user password related to the first subject (i.e. password associated with the E-Wallet), and the ID of the order data (i.e. the unique ID and/or description of the item being purchased) to the third-party system (i.e. to the EWCP provider), Kalgi does not explicitly disclose the use of an intermediate server to send this information to the third-party system.  Kalgi [0029-0030]; [0035]; [0037-0042]; [0054-0059]; Figs. 1 and 3.  However, Kalgi teaches that it was known in the art to forward information from a first server to a second server.  For example, Kalgi teaches where payment information is sent via (i.e. forwarded by) a first server/pay gateway server to a second server/pay network server.  Kalgi [0071-0072]; [0086].  Additionally, in another embodiment, Kalgi discloses that a social tab in the wallet application may facilitate integration with social channels.  Kalgi [0128].  Kalgi indicates that a user may select one or more social channels and may sign in to the selected social channel from the wallet application by providing the social channel user name and password and signing in.  Id.  After signing in, the user may then send or receive money, and/or send social share data such as purchase information, all through the integrated social channels.  Id.  sending, by the IM terminal of the device, [information] to the third-party system via an IM server, the IM terminal being logged onto the IM server, in order to route an authorization request to an appropriate payment network (Kalgi [0071]).

Regarding Claims 20, 27 and 34:  The combination of Kalgi and Estrada discloses the method according to claim 19, the device according to claim 26 and the storage medium according to claim 33.  Estrada further discloses wherein: when the second validation code acquired through the input box of the validation interface is the same as the first validation code received by the device, a successful validation is determined by the third-party system (See at least Estrada [0032]; [0040-0041]; [0043-0047]; Fig. 8 item 245.  Wherein when the second validation code acquired through the input box of the validation interface (i.e. the code that the buyer enters into the interface) is the same as the first validation code received by the device (i.e. secret code), a successful validation is determined (i.e. it is determined that the buyer has entered the correct secret code) by the third-party system (i.e. third party payment platform).).

Regarding Claims 21, 28 and 35:  The combination of Kalgi and Estrada discloses the method according to claim 19, the device according to claim 26 and the storage medium according to claim 33.  Kalgi further discloses: 
in response to receiving the call request message from the object terminal of the device, displaying, by the IM terminal, an input interface for acquiring the first account (See at least Kalgi [0029]; [0037]; [0039-0042]; [0051-0057]; Fig. 1; Fig. 2 item 221; Fig. 3. Where in response to receiving the call request message (i.e. purchase information message) from the object terminal of the device, the IM terminal (i.e. payment/wallet application) displays an input interface (i.e. a payment selection request that includes a lists of wallets and/or payment methods (e.g., credit cards, debit cards, gift cards, and/or the like) that the customer may use) for acquiring the first account (i.e. selection of which payment method/payment account number will be used).);
acquiring, by the IM terminal, the first account entered from the input interface (See at least Kalgi [0029]; [0037]; [0039-0042]; [0051-0057]; Fig. 1; Fig. 2 item 221; Fig. 3);
sending, by the IM terminal, the first account entered from the input interface and a second account stored in the IM terminal to the third-party system, wherein the third-party system establishes a mapping relationship between the first account and the second account related to the first subject (See at least Kalgi [0029]; [0037]; [0039-0042]; [0048-0049]; [0051-0057]; Fig. 2 item 221; Fig. 5 items 535 and 540.  Where the IM terminal (i.e. payment/wallet application) sends the first account (i.e. selection of which payment method/payment account number will be used) entered from the input interface (i.e. the payment selection request that includes a lists of wallets and/or payment methods) and a second account (i.e. a selected wallet) stored in the IM terminal (i.e. stored in the payment/wallet application of the client device) to the third-party system (i.e. to the EWCP provider), wherein the third-party system (i.e. EWCP provider) establishes a mapping relationship between the first account and the second account related to the first subject (i.e. associates the payment method with the selected wallet).).
	Kalgi does not explicitly disclose where the information sent by the IM terminal to the third-party system is sent via the IM server.  However, Kalgi teaches that it was known in the art to forward information from a first server to a second server.  For example, Kalgi teaches where payment Id.  After signing in, the user may then send or receive money, and/or send social share data such as purchase information, all through the integrated social channels.  Id.  Accordingly, Kalgi shows that it was known in the art before the effective filing date of the claimed invention to sign/log in to a particular communication channel and to then use that communication channel to send and receive transaction/purchase information.  In view of the teachings/suggestions provided by Kalgi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send any type of information to second server via a first server, in order to route an authorization request to an appropriate payment network (Kalgi [0071]).
	Additionally, the combination of Kalgi and Estrada does not explicitly disclose “the second account being an account which the first subject registers with the IM server”, however, this difference is only found in the non-functional descriptive material that describes details about the second account (e.g., where the account may be registered).  The fact that the second account may be registered with a particular entity fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 22, 29 and 36:  The combination of Kalgi and Estrada discloses the method according to claim 19, the device according to claim 26 and the storage medium according to claim 33.  Kalgi further discloses: 
in response to receiving the call request message from the object terminal of the device, generating and sending, by the IM terminal, an inquiry message for the first account to the third-party system, the inquiry message comprising a second account (See at least Kalgi [0029-0030]; [0034-0036]; [0041-0042]; [0051-0057]; Fig. 5. Where in response to receiving the call request message (i.e. purchase information message) from the object terminal of the device, the IM terminal (i.e. payment/wallet application) generates and sends an inquiry message (i.e. a message comprising authentication information) for the first account (i.e. for the payment methods/payment account numbers available for selection) to the third-party system (i.e. to the EWCP provider), the inquiry message comprising a second account (i.e. a customer ID in the EWCP login information).);
receiving, by the IM terminal, the first account returned by the third-party system (See at least Kalgi [0029]; [0037]; [0042]; [0051-0057]; Fig. 2 item 221; Fig. 5. Where  the IM terminal (i.e. payment/wallet application) receives the first account returned by the third-party system (i.e. as a list of available payment methods).).
	Kalgi does not explicitly disclose where the information sent by the IM terminal to the third-party system is sent via the IM server, or where the information received by the IM terminal from the third-party system is forwarded by the IM server.  However, Kalgi teaches that it was known in the art to forward information from a first server to a second server.  For example, Kalgi teaches where payment information is sent via (i.e. forwarded by) a first server/pay gateway server to a second server/pay network server.  Kalgi [0071-0072]; [0086].  Additionally, in another embodiment, Kalgi discloses that a social tab in the wallet application may facilitate integration with social channels.  Kalgi [0128].  Kalgi Id.  After signing in, the user may then send or receive money, and/or send social share data such as purchase information, all through the integrated social channels.  Id.  Accordingly, Kalgi shows that it was known in the art before the effective filing date of the claimed invention to sign/log in to a particular communication channel and to then use that communication channel to send and receive transaction/purchase information.  In view of the teachings/suggestions provided by Kalgi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send and receive any type of information via a particular channel (e.g., server), in order to route an authorization request to an appropriate payment network (Kalgi [0071]).
	Additionally, the combination of Kalgi and Estrada does not explicitly disclose “the second account being an account which the first subject registers with the IM server”, however, this difference is only found in the non-functional descriptive material that describes details about the second account (e.g., where the account may be registered).  The fact that the second account may be registered with a particular entity fails to affect how any of the positively recited steps are performed.  Similarly, the combination of Kalgi and Estrada does not explicitly disclose “wherein the third-party system acquires the second account according to a stored mapping between the first account and the second account”, however, this difference is only found in the non-functional descriptive material that describes details how the one or more accounts are acquired, however, the particular manner the accounts are acquired fails to affect how any of the positively recited steps are performed, including the receiving of the first account.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 25 and 32:  The combination of Kalgi and Estrada discloses the method according to claim 19 and the device according to claim 26.  Kalgi further discloses wherein:
the call request message is triggered by a user selection on an express processing interface displayed by the object terminal (See at least Kalgi [0039-0041]; [0043]; [0051-0053]; [0113]; Fig. 3; Fig. 14J items 1463 and 1464.  Where the call request message (i.e. purchase information message) is triggered by a user selection (i.e. user input, e.g., a purchase and/or injection request) on an express processing interface (i.e. on a merchant web page) displayed by the object terminal (i.e. web browser shopping application).).
	The combination of Kalgi and Estrada does not explicitly disclose “the express processing interface further includes the first account, the total value of the one or more objects, and a name of the second subject”, however, this difference is only found in the non-functional descriptive material that describes the contents of the express process interface.  The fact that the express process interface displays/includes this particular information fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 23-24, 30-31 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi in view of Estrada, as applied above, and further in view of Morin et al. (US 2009/0012900 A1) (“Morin”).Regarding Claims 23, 30 and 37:  The combination of Kalgi and Estrada discloses the method according to claim 19, the device according to claim 26 and the storage medium according to claim 33.  Kalgi (See at least Morin [0013-0015]; [0019-0021]; [0034-0037]; [0071-0075]; [0110].  Where the ID of the order data (i.e. identifier of the transaction) encrypted under the first encryption key (i.e. encryption key of the customer) is decrypted by the IM terminal (i.e. display terminal) using a prestored first decryption key (i.e. decryption key of the customer) corresponding to the first encryption key to obtain a first decrypted data (i.e. first record).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalgi’s method encrypting and decrypting communications, to include the teachings of Morin, in order to provide every transaction with security features, thus protecting both merchants and customers against fraud (Morin [0116]).
	The combination of Kalgi and Estrada does not explicitly disclose “the ID of the order data included the call request message is encrypted under a first encryption key and obtained by the object terminal from a background server related to the second subject”, however, this difference is only found in the non-functional descriptive material that describes details about format of the ID of the order data (i.e. encrypted format) and where the object terminal obtained the ID of the order data from, however, neither the format of the ID of the order data nor the initial source of the ID of the order data affects how any of the positively recited steps are performed.  Examiner notes that Applicant is not positively reciting an encrypting step (e.g., encrypting the ID of the order data), rather, the limitation is merely describing that the ID is encrypted when it is obtained.  Likewise, Applicant is not positively reciting a step where a background server sends the encrypted ID of the order data to the object terminal, rather, the limitation is merely describing the initial source of the ID of the order data that is provided to the IM 

Regarding Claims 24, 31 and 38:  The combination of Kalgi, Estrada and Morin discloses the method according to claim 23, the device according to claim 30 and the storage medium according to claim 37.  Morin further discloses wherein:
before being encrypted under a first encryption key, the ID of the order data included the call request message is first encrypted under a second encryption key by the background server (See at least Morin [0013-0015]; [0019-0021]; [0029-0030]; [0034-0037]; [0071-0075]; [0110].  Where a background server (i.e. server) encrypts the ID of the order data (i.e. identifier of the transaction) under a second encryption key (i.e. encryption key associated with said group to which said merchants belong).);
the first decrypted data sent by the IM terminal and received by the third server is encrypted under the second encryption key (See at least Morin [0013-0015]; [0019-0021]; [0029-0030]; [0034-0037]; [0071-0075]; [0110]); and
the first decrypted data is decrypted by the third-party system using a prestored second decryption key corresponding to the second encryption key to obtain the original ID of the order data (See at least Morin [0013-0015]; [0019-0021]; [0029-0030]; [0034-0037]; [0071-0075]; [0110].  Where the third-party system (i.e. the merchant) decrypts the ID of the order data encrypted under the second encryption key using a second decryption key (i.e. decrypted by means of said encryption key associated with said group to which said merchant belongs) corresponding to the second encryption key.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Chung et al. (US 2014/0052638 A1) discloses a method and system for providing a card payment using a mobile phone number. A service server receives a payment request from an affiliate system through a wired/wireless data network, the payment request being inputted through a user terminal and including a mobile phone number of a mobile terminal of a user.  Chung Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        December 10, 2021


/STEVEN S KIM/Primary Examiner, Art Unit 3685